Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/960005 
    
        
            
                                
            
        
    

Parent DataNo Parent Data Child DataNo Child Data

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-6, 8-12, 1-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spivack et al.  (Patent No. US 8,762,302 B1).
As to claim 1, Spivack discloses a method, comprising: receiving, by a device, time series data from one or more data sources (data stream from different network) (col. 35, lines 11-17); pre-processing, by the device, the time series data to generate a respective time series chart for multiple classifications included in the time series data (categorize a corresponding data stream’s total volume) (col. 35, lines 25-28); randomly selecting, by the device, a pair of respective time series charts and a correlation detection technique of a plurality of correlation detection techniques, wherein the correlation detection technique is associated with detecting a correlation of the pair of respective time series charts (data stream is selected by user) (col. 35, lines 31-36); determining, by the device, a score for the pair of respective time series charts based on the correlation of the pair of respective time series charts, wherein the score indicates the correlation of the pair of respective time series charts with each other (the results (e.g., correlation score, attributes associated with the scores, or other correlation data) of the correlation determination may be output) (col. 35, lines 45-51); randomly selecting, by the device, another pair of respective time series charts and another correlation detection technique based on the score or a value of a counter, wherein the value of the counter indicates a quantity of selections performed by the device (after step… can apply machine learning algorithm…) (col. 35, lines 57-64); and performing, by the device, one or more actions after randomly selecting the other pair of respective time series charts and the other correlation detection technique (the results.... output….) (col. 35, lines 45-51).


As to claim 3, Spivack discloses the method of claim 1, wherein pre-processing the time series data comprises: refining the respective time series chart for the multiple classifications based on an amount of randomness identified in the respective time series chart prior to randomly selecting the pair of respective time series charts and the correlation detection technique (refine prediction algorithm) (col. 35, lines 63-64).

As to claim 4, Spivack discloses the method of claim 1, wherein the correlation detection technique includes at least one of: a Pearson correlation technique (pear-son correlation) (col. 27, line 51), a seasonal Kendall technique, or a Kendall's tau technique.

As to claim 5, Spivack discloses the method of claim 1, further comprising: outputting information that identifies the multiple classifications for display via a client device, wherein the client device requests confirmation of the multiple classifications from a user of the client device; detecting a modification to the multiple classifications based on a user interaction with the information via the client device; and updating a machine learning module associated with the device based on the modification to the multiple classifications, wherein the machine learning module is configured to identify the multiple classifications included in the time series data (also, some embodiments of the data prediction module 345c can apply machine learning mechanism to evolve or refine predictive algorithm for a set of streams based on the identified correlations) (col. 27, lines 61-64).

As to claim 8, Spivack discloses a device, comprising: one or more memories; and one or more processors (server computer, a client computer…) (col. 36, lines 49-58), communicatively coupled to the one or more memories (machine-readable medium) (col. 36, lines 59-60), to: receive time series data from one or more data sources; group the time series data based on multiple classifications included in the time series data; generate a respective time series chart for the multiple classifications (… categorize… time series plot…) (col. 35, lines 26-36); refine the time series data based on an amount of randomness detected in the respective time series chart for the multiple classifications (evolve or refine predictive algorithm…) (col. 35, lines 61-63); randomly select a pair of respective time series charts and a correlation detection technique of a plurality of correlation detection techniques, wherein the correlation detection technique is associated with detecting a correlation of the pair of respective time series charts (the data stream correlation engine 345 can determine (1140) correlations between the data streams) (col. 35, lines 37-38); determine a score for the pair of respective time series charts based on the correlation of the pair of respective time series charts, wherein the score indicates an extent to which the pair of respective time series charts is correlated with each other (the results…. Scores, or other correlations…) (col. 35, lines 45-51); and perform one or more actions after determining the score for the pair of respective time series charts (the results.... output….) (col. 35, lines 45-51).

As to claim 9, Spivack discloses the device of claim 8, wherein the one or more processors, when performing the one or more actions, are to: randomly select another pair of respective time series charts and another correlation detection technique based on the score or a value of a counter, wherein the value of the counter indicates a quantity of selections performed by the device; and randomly select the other pair of respective time series charts and the other correlation detection technique after randomly selecting the other pair of respective time series charts and the other correlation detection technique (also, some embodiments of the data prediction module 345c can apply machine learning mechanism to evolve or refine predictive algorithm for a set of streams based on the identified correlations) (col. 27, lines 61-64).

As to claim 10, Spivack discloses the device of claim 8, wherein the one or more processors are further to: process the pair of respective time series charts using the correlation detection technique to detect the correlation of the pair of respective time series charts after selecting the pair of respective time series charts and the correlation detection technique (… further analysis to determine which of the several correlations are most correlated and predictive of changes to the second data streams) (col. 36, lines 21-26).

As to claim 11, Spivack discloses the device of claim 8, wherein the one or more processors, when grouping the time series data, are to: group the time series data based on classification identifiers included in the time series data (col. 35, lines 27-28).

As to claim 12, Spivack discloses the device of claim 8, wherein the one or more processors, when generating the respective time series chart for the multiple classifications, are to: plot the time series data for the multiple classifications on corresponding virtual charts; and 

As to claim 14, Spivack discloses he device of claim 8, wherein the one or more processors, when performing the one or more actions, are to: generate a report that includes information that identifies the score for the pair of respective time series charts; and output the report to a client device for display via a user interface after generating the report (the correlations scores are displayed adjacent to their perspective attributes on the user interface to enable the user to easily understand the discovery correlations) (col. 35, lines 48-51).

As to claim 15, Spivack discloses a non-transitory computer-readable medium storing instructions (...machine-readable medium…) (col. 36, lines 59-60), the instructions comprising: one or more instructions that, when executed by one or more processors (server computer, a client computer…) (col. 36, lines 49-58), cause the one or more processors to: receive time series data from one or more data sources (data stream from different network) (col. 35, lines 11-17); pre-process the time series data to generate a respective time series chart for multiple classifications included in the time series data (categorize a corresponding data stream’s total volume) (col. 35, lines 25-28); randomly select a pair of respective time series charts and a correlation detection technique, of a plurality of correlation detection techniques, after pre-processing the time series data (the data stream correlation engine 345 can determine (1140) correlations between the data streams) (col. 35, lines 37-38); determine a correlation for the pair of respective time series charts based on using the correlation detection technique (pear-son correlation) (col. 27, line 51); determine a score for the pair of respective time series charts based on the correlation of the pair of respective time series charts, wherein the score indicates an extent to which the pair of respective time series charts is correlated with each other (the results…. Scores, or other correlations…) (col. 35, lines 45-51); and perform one or more actions after determining the score for the pair of respective time series charts (the results.... output….) (col. 35, lines 45-51).

As to claim 18, Spivack discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to pre-process the time series data, cause the one or more processors to: group the time series data based on the multiple classifications; generate the respective time series chart for the multiple classifications after grouping the time series data; and refine the time series data based on an amount of randomness detected in the respective time series chart for the multiple classifications after generating the respective time series chart (evolve and refine…) (col. 35, lines 61-63).

As to claim 19, Spivack discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: receive, from a client device, information that indicates that the pair of respective time series charts is of interest to a user of the client device; and update a machine learning module based on the information that indicates that the pair of respective time series charts is of interest (the evolve or refine predictive algorithm) (col. 35, lines 61-64). 

As to claim 20, Spivack discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: randomly select another pair of respective time series charts and another correlation detection technique based on the score or a value of a counter (after step… can apply machine learning algorithm…), wherein the value of the counter indicates a quantity of selections that have been made; and determine another score for the other pair of respective time series charts after randomly selecting the other pair of respective time series charts and the other correlation detection technique (discovers correlations) (col. 35, lines 50-51).

Allowable Subject Matter
4.	Claims 7 and13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 7, Spivack alone or in combination fails to teach or suggest “determining that the quantity of selections satisfies a selection threshold prior to randomly selecting the other pair of respective time series charts and the other correlation algorithm, or determining that respective scores for a threshold quantity of previous selections fail to improve by an amount that satisfies a correlation threshold prior to randomly select the other pair of respective time series charts and the other correlation detection algorithm; and wherein randomly selecting the other pair of respective time series charts and the other correlation detection technique comprises: randomly selecting the other pair of respective time series charts and the other correlation detection technique based on at least one of: determining that the quantity of selections satisfies the selection threshold, or determining that the respective scores for the threshold quantity of previous selections fail to improve by the amount that satisfies the correlation threshold” in conjunction with the language of preceding claims.

As to claim 7, Spivack alone or in combination fails to teach or suggest “wherein the one or more processors, when refining the time series data, are to: process the time series data using a randomness detection technique, wherein the randomness detection technique is associated with detecting the amount of randomness in the time series data; determine that the amount of randomness in a subset of the time series data satisfies a threshold after processing the time series data using the randomness detection technique; and remove the subset of the 

As to claim 16, Spivack alone or in combination fails to teach or suggest “the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: process additional pairs of respective time series charts until at least one of: a quantity of pairs of respective time series charts that have been processed satisfies a threshold, or respective scores for the additional pairs of respective time series charts fail to improve by a threshold amount for a threshold quantity of iterations” in conjunction with the language of preceding claims.
	Claim 17 is allowed under the same reason as to claim 16.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154